Citation Nr: 1741793	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for residuals, status post treatment for adenocarcinoma of the prostate.  

2.  Entitlement to higher disability ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 29, 2016, and as 50 percent disabling since June 29, 2016.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to June 29, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that reduced the disability rating for adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009, as well as a July 2013 rating decision that denied a higher disability rating for service-connected PTSD.

During the pendency of this appeal, by rating action dated in January 2013, the RO determined that the Veteran's residuals, status post treatment for adenocarcinoma of the prostate, warranted an increase to a 40 percent disability rating, effective as of July 1, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  

The issue of entitlement to a higher disability rating for residuals, status post treatment for adenocarcinoma of the prostate, was previously remanded by a March 2014 Board decision in order to obtain additional treatment records from the Grand Junction VA Medical Center in Grand Junction, Colorado, as well as to schedule the Veteran for a VA genitourinary examination with an appropriate medical professional to determine the current severity of his service-connected residuals of adenocarcinoma of the prostate.  Additional VA treatment records were associated with the record in 2016 and 2017, and the Veteran was provided with VA Male Reproductive System Conditions and VA Prostate Cancer examinations in July 2016.  As such, the Board finds that there has been substantial compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The issues of entitlement to higher staged disability ratings for PTSD, and entitlement to a TDIU prior to June 29, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer.

2.  The evidence of record shows voiding dysfunction, including urinary incontinence, requiring the wearing of absorbent materials which have to be changed four times per day or less as a residual of the Veteran's service-connected prostate cancer.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for status post treatment for adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Codes 7528-7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed above, the issue decided herein originated with the RO's decision to reduce the disability rating for adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009.  There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  Here, VA sent the Veteran notice letters in October 2008 and March 2009.  Taken together, these letters informed him of the proposal to reduce the rating assigned for residuals of his service-connected adenocarcinoma of the prostate from 100 percent to 10 percent.  VA attached a copy of the September 2008 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  These letters also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The April 2009 rating decision on appeal reduced the evaluation for residuals of his adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009.  As noted above, during the pendency of the appeal, by rating action dated in January 2013, the RO determined that the Veteran's residuals, status post treatment for adenocarcinoma of the prostate, warranted an increase to a 40 percent disability rating, effective July 1, 2009.  

As to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained; relevant private treatment records have not been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

Relevant VA examinations were conducted in August 2008, November 2012, and July 2016.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical records, and an interview with the Veteran regarding his symptoms, as well as a physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

The Veteran seeks entitlement to a disability rating greater than 40 percent for residuals, status post treatment for adenocarcinoma of the prostate.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's prostate cancer residuals have been rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy, and postoperative residuals, under Diagnostic Code 7527, is the residual condition.  38 C.F.R. § 4.27 (2016).  The Board notes that the Veteran is already separately service connected for erectile dysfunction associated with residuals, status post treatment for adenocarcinoma of the prostate.  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  38 C.F.R. § 4.115a.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id. 

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.

Here, the Veteran was provided with a VA genitourinary examination in August 2008, at which time he was diagnosed as having adenocarcinoma of the prostate status-post-hormone ablation therapy, without evidence of metastatic disease but
with residual urinary symptoms and almost complete erectile dysfunction.  The Veteran had no evidence of metastatic disease.  He did exhibit residual urinary symptoms of frequency every two to three hours as well as nocturia two to three times per night.  He also reported hesitancy and an interrupted flow of urine stream with postvoid dribbling, as well as burning with urination.  The Veteran denied incontinence, and his urinary symptoms had been helped by doxazosin at bedtime.  Following his treatment, the Veteran reported complete erectile dysfunction.  He reported occasional spontaneous erections, but they were not suitable for intercourse.  He had not pursued treatment for this, but had an upcoming appointment with his urologist.  There was no evidence of renal dysfunction associated with his prostate condition, and the condition did not impair him in his activities of daily living.  Examination of the abdomen revealed no pelvic mases, and the bladder was not palpably enlarged.  Genitalia was normal for a circumcised male, and testes were of normal size and consistency. 

The Veteran was provided with a VA prostate cancer examination in November 2012, at which time he was diagnosed as having adenocarcinoma of the prostate.  It was indicated that the Veteran remained in remission but continued to have urinary symptoms and erectile dysfunction.  The Veteran's voiding dysfunction was caused by vesical irritability due to radiation treatment for prostate cancer, and manifested as urine leakage.  Although the Veteran did not wear an absorbent pad, he reported changing his underwear approximately 4 times "per month."  His voiding dysfunction did not require the use of an appliance, but resulted in daytime voiding intervals less than 1 hour apart as well as nighttime awakening to void 3 to 4 times.  However, his voiding dysfunction did not cause signs or symptoms of obstructed voiding, and there was no history of recurrent symptomatic urinary tract, or kidney infections.  The Veteran also reported erectile dysfunction due to treatment for prostate cancer.  He was unable to achieve an erection sufficient for penetration and ejaculation, with or without medication.  The Veteran did not exhibit retrograde ejaculation, and there were no other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  

The Veteran was provided with a VA prostate cancer examination as well as a VA male reproductive systems conditions examination in July 2016, at which time he was diagnosed as having adenocarcinoma of prostate, irritable bladder, and erectile dysfunction.  The examiner indicated that his adenocarcinoma of the prostate was in remission and that he underwent brachytherapy in March 2007.  The Veteran was afflicted with urine leakage as a result of brachytherapy to treat prostate cancer, which required absorbent material which had to be changed 2 to 4 times per day.  Although the voiding dysfunction did not require the use of an appliance, it caused increased urinary frequency of daytime voiding intervals less than 1 hour apart as well as nighttime awakening to void 2 times per night.  The Veteran explained that on average he changed absorbent pads twice each night, and that most days he did not use absorbent pads during the day; rather, he just stayed home where he was close to the toilet at all times but would use a pad if he had to leave the house.  The voiding dysfunction also caused signs or symptoms of obstructed voiding manifested by weak stream, although the stream was not markedly weak.  There was no history of recurrent symptomatic urinary tract or kidney infections.  However, the Veteran also exhibited erectile dysfunction due to brachytherapy treatment for prostate cancer.  The Veteran was not able to achieve an erection sufficient for penetration and ejaculation without medication, and the medications used for treatment of his erectile dysfunction did not render him able to achieve an erection sufficient for penetration and ejaculation.  The Veteran did not exhibit retrograde ejaculation or renal dysfunction.  There was no history of chronic epididymitis, epididymo-orchitis, or prostatitis.  Veteran reported normal anatomy with no penile or testicular deformity or abnormality.

In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  There was no evidence of local recurrence, metastasis, renal dysfunction, or urinary tract infection.  Rather, the Veteran's urine leakage required absorbent material which had to be changed 2 to 4 times per day.  However, there was no evidence of voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day to warrant an evaluation in excess of 40 percent .  

As such, the evidence of record does not support the assignment of a disability rating in excess of 40 percent.  The Veteran is in remission with cessation of therapy, as there has been no recurrence or metastasis.  The Veteran has consistently reported voiding dysfunction, including urinary incontinence, requiring the wearing of absorbent materials which had to be changed four times per day or less.  Furthermore, there was no evidence of renal dysfunction or urinary tract infection.  

In reaching the above determination, the Board has also considered the Veteran's statements that the reduction of the evaluation was not warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered in the Board's March 2014 decision.  However, the Veteran has not been shown to have the requisite knowledge, skill or expertise to be deemed competent to identify a specific level of disability when relating the prostate cancer residuals to the appropriate Diagnostic Code rating criteria.  On the other hand, the medical findings, as provided in the VA examination reports, directly address the criteria under which the Veteran's service-connected prostate cancer residuals were evaluated.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residuals, status post treatment for adenocarcinoma of the prostate, are evaluated as a malignant neoplasm of the genitourinary system pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528-7527, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer, with the residual of a voiding dysfunction, including urinary incontinence, requiring the wearing of absorbent materials which have to be changed four times per day or less.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 40 percent disability rating.  The criteria for a 40 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528-7527; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating greater than 40 percent for residuals, status post treatment for adenocarcinoma of the prostate, is denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran also seeks entitlement to higher disability ratings for PTSD, rated as 30 percent disabling prior to June 29, 2016, and as 50 percent disabling since June 29, 2016.  Unfortunately, the Board finds that additional development must be undertaken before this matter can be adjudicated on the merits.  

The RO issued a statement of the case with respect to the issue of entitlement to a higher evaluation for service-connected PTSD in May 2016.  Later that month, the Veteran filed a timely substantive appeal on which he specifically requested that a videoconference hearing before the Board be scheduled to address the issue appealed.  To date, the Veteran has not received a hearing on the appealed issue of entitlement to increased staged disability evaluations for service-connected PTSD.  Indeed, the July 2017 Certification of Appeal acknowledged that the Veteran requested a Board hearing with respect to his PTSD claims, but that such a hearing was not yet held.  

As the Veteran has not yet been scheduled for a hearing before the Board on this issue, the Board finds that a remand is necessary to schedule the Veteran for a Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of the issue on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

The Board acknowledges that the RO granted entitlement to a TDIU effective from June 29, 2016 in a June 2017 rating decision.  As such award does not encompass the entire rating period on appeal, it is not a full grant of the benefit sought on appeal, and the issue of entitlement to a TDIU prior to June 29, 2016 remains before the Board for adjudication.  However, such matter is inextricably intertwined with the appeal for an increased rating for PTSD.  As such, appellate consideration of the TDIU issue is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge as to the issues of entitlement to higher staged evaluations for service-connected PTSD, and entitlement to a TDIU prior to June 29, 2016.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


